             Case 4:21-mj-00110-N/A-EJM Document 2 Filed 02/12/21 Page 1 of 1



                                   MAGISTRATE JUDGE'S MINUTES
                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF ARIZONA – TUCSON
U.S. Magistrate Judge: Eric J. Markovich           Date: February 12, 2021
USA v. Felicia Konold                              Case Number: 21-00110MJ-001

Assistant U.S. Attorney: Beverly Anderson(assigned) and Nicole Savel (via telephone)
Attorney for Defendant: Jessica Murillo De Alcoverde for Jay Marble, Asst. Federal Public
Defender appointed counsel
Interpreter: N/A                    Language: English
Defendant: ☒ Present / ☒ Custody (VTC w/ consent)

INITIAL APPEARANCE
Date of Arrest: February 11, 2021
☒ Warrant Other District
☒ Defendant states true name to be SAME.
   Further proceedings ORDERED in Defendant’s true name.
☒ Government's motion for detention and request for a continuance of the Detention Hearing
   pursuant to 18§3142(e) & (f) is ☒ Granted          ☐ Denied
☒ Defendant shall be temporarily detained in the custody of the United States Marshal pursuant to
   ☐ 18§ 3142(f) ☒ 18§ 3142(d)
PTS recommends detention pending evaluation of home monitoring. Gov't concurs
GOVERNMENT recommends evaluation for electronic monitoring, citing prior history.

DETENTION / STATUS ON REMOVAL HEARING: Set for: 2/17/2021, at 9:00 AM a.m.,
    before: Magistrate Judge Markovich. Pretrial Services will conduct home assessment. The Court
    intends to issue release conditions at that time. Defendant consents to video appearance.
              Under federal law, including Rule 5(f) of the Federal Rules of Criminal Procedure, the
Supreme Court’s decision in Brady v. Maryland, and all applicable decisions interpreting Brady, the
government is ordered to disclose to the defendant in a timely manner all information or evidence
known to the government that is either: (1) relevant to the defendant’s guilt or punishment; or (2)
favorable to the defendant on the issue of guilt or punishment.
The consequences for violating either this Order or the government’s obligations under Brady include,
but are not limited to, the following: contempt, sanction, referral to a disciplinary authority, adverse
jury instruction, exclusion of evidence, and dismissal of charges.

Recorded By Courtsmart                                                            IA     23 min
Deputy Clerk Allison Siquieros
                                                                                  Start: 2:20 PM
                                                                                  Stop: 2:43 PM
